EXHIBIT EXTENSION AGREEMENT This ExtensionAgreement (this “Agreement”), dated as of January30, 2009, is entered into by and among International Stem Cell Corporation, a Delaware corporation (the “Company”),International Stem Cell Corporation, a California corporation and wholly owned Subsidiary of the Company (“ISC California”), Lifeline Cell Technology, LLC, a California limited liability company and wholly owned Subsidiary of the ISC California (“Lifeline”, and together with the Company andISC California, the “Debtors”), and Gemini Master Fund, Ltd. (“Holder”). R E C I T A L S: WHEREAS, on May 14, 2008 the Company issued to the Holder that certain OID Senior Secured Convertible Note in the original principal amount of $1,000,000 with a maturity date of January 31, 2009 (the “Note”) pursuant to that certain Securities Purchase Agreement (“Purchase Agreement”) dated as of May 14, 2008; initially capitalized terms used herein but not otherwise defined shall have the meanings set forth in the Note or Purchase Agreement, as the case may be; WHEREAS, the Company’s obligations under the Note are secured by the Security Agreement and IP Security Agreement; WHEREAS, the Note and Purchase Agreement were amended pursuant to that certain
